 



Exhibit 10.6

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January
3, 2000 by and between United Therapeutics Corporation, a Delaware corporation
having its principal offices at 1110 Spring Street, Silver Spring, Maryland
20910 (“United Therapeutics”) and Fred Hadeed, CPA (the “Executive”).

     WHEREAS, United Therapeutics desires to obtain the services of the
Executive, and the Executive is willing to render such services to United
Therapeutics, upon the terms and conditions herein set forth;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

     1.     Definitions

             (a)     As used in this Agreement, “Confidential Information” means
any information of whatever kind or form, including without limitation: an idea,
invention, concept, formula, computer program, algorithm, research, device,
method, technique, design, manufacturing process, know how, internal procedure
or method of operation, process, plan, project, picture, drawing, lists of
customers, contracts, contractors or vendors, business or financial data, plans
or accounts, pricing strategies, purchasing data and/or reports, marketing data
and/or reports, business relationships, contractual rights, lists of actual or
prospective investors, industrial or strategic partners and consultants, trade
secrets and other proprietary information of United Therapeutics that becomes
known to Executive, or is developed, examined, enhanced or modified by Executive
as a result of or during the course of Executive’s employment with United
Therapeutics, regardless of source, except to the extent of the following:
(i) information that is or becomes known to the general public without breach of
the nondisclosure obligations of this Agreement; (ii) information that is
customarily disclosed to others without restriction on subsequent disclosure;
(iii) information that is obtained by Executive from a third party without
breach of a nondisclosure obligation and without restriction on subsequent
disclosure; and (iv) information to the limited extent that disclosure is
expressly required by judicial or administrative order, or otherwise is required
by law, provided that Executive gives immediate notice to United Therapeutics
prior to disclosure of such information.

             (b)     As used in this Agreement, “Competing Product” means any
product, system or service, in existence or under development, of any person or
organization other than United Therapeutics which is the same as, similar to,
competes with or has a usage allied to a product, process, system or service
upon which Executive worked (in either a sales or a non-sales capacity) during
the last three years of his or her employment by United Therapeutics, or about
which Executive acquired Confidential Information in the course of his or her
employment with United Therapeutics.

 



--------------------------------------------------------------------------------



 



             (c)     As used in this Agreement, “Competing Organization” means
any person or organization which is engaged in, or about to become engaged in,
research on, or development, production, marketing, leasing, selling, licensing
or servicing of, a Competing Product.

             (d)     As used in this Agreement, “Intellectual Property” means
any and all rights, title, and interest, including but not limited to domestic
and foreign patents, copyrights, trademarks, trade secrets and all Confidential
Information relating to any of the foregoing, in and to all inventions,
processes, computer programs, formulae, photographic, written or artistic works,
or other forms of Intellectual Property which Executive makes, conceives,
reduces to practice or develops, in whole or in part, during the term of this
Agreement or after termination of Executive’s employment with United
Therapeutics if the Intellectual Property is based upon or derived from United
Therapeutics’ Confidential Information.

     2.     Employment. Upon the other terms and conditions hereinafter stated,
United Therapeutics agrees to employ the Executive and the Executive agrees to
accept employment by United Therapeutics for the term set forth in Section 3
hereof and in the position and with the duties and responsibilities set forth in
Section 4 hereof. Executive warrants that he is under no restriction that would
prevent him from entering into this Agreement and from complying with all of its
provisions to their fullest extent. If Executive is enjoined or otherwise
prevented by judicial or administrative determination from complying with the
terms of this Agreement, then United Therapeutics may terminate this Agreement
immediately without incurring any further liability.

     3.     Term. The employment of the Executive by United Therapeutics will
commence on January 31, 2000 and end on the second anniversary of such date (the
“Initial Term”), and thereafter shall continue for two additional two-year terms
(the “Additional Terms”), unless and until either party shall give notice of
such party’s intent to terminate not less than 60 days prior to the end of the
then-current Initial Term or Additional Term, which termination shall be
effective at the expiration of said term, or until sooner terminated as
hereinafter set forth.

     4.     Position and Duties.

             (a)     The Executive shall serve as Chief Financial Officer of
United Therapeutics, reporting to United Therapeutics’ CEO, with such duties and
responsibilities as are normally performed by the Chief Financial Officer and
with such additional duties and responsibilities as may be assigned from time to
time by United Therapeutics’ CEO.

             (b)     The Executive shall at all times exert his best efforts and
loyalty on behalf of United Therapeutics and shall devote full time and
attention to such employment. The Executive agrees to abide by all employment
guidelines and policies as may be developed from time to time by United
Therapeutics, including, without limitation, the attached United

 



--------------------------------------------------------------------------------



 



Therapeutics, Inc. Company Manual, United Therapeutics Corporation Securities
Trades by Company Personnel Policy, and the United Therapeutics Corporation
Media and Analysts Policy.

     5.     Compensation and Related Matters.

             (a)     For services rendered under this Agreement, United
Therapeutics shall pay to the Executive an annual base salary of One Hundred
Forty Thousand Dollars ($140,000) (the “Base Salary”), subject to annual
increases as determined by the Board of Directors of United Therapeutics, in its
sole discretion, in an amount not less than ten percent of the then-current Base
Salary. The Base Salary shall be payable semi-monthly or in such other
installments as shall be consistent with United Therapeutics’ payroll
procedures. United Therapeutics shall deduct and withhold all necessary social
security and withholding taxes and any other similar sums required by law or
authorized by the Executive with respect to payment of the Base Salary and all
other amounts and benefits payable under this Agreement.

             (b)     The Executive shall be entitled to participate in any group
life, disability and medical insurance or other benefit plan or arrangement
available generally to the employees of United Therapeutics as determined by the
Board of Directors.

             (c)     The Executive shall be entitled to receive reimbursement
for relocation expenses according to the United Therapeutics Corporation
Relocation Expense Reimbursement Policy.

             (d)     The Executive shall receive a grant of stock options to
purchase shares of the Common Stock of United Therapeutics Corporation pursuant
to the United Therapeutics Corporation Amended and Restated Equity Incentive
Plan in such number as may be recommended by the Compensation Committee of the
Board of Directors and vesting as follows: twenty percent (20%) on commencement
of employment and twenty percent (20%) per year on each anniversary of the
commencement of Executive’s employment. Executive will enter into a separate
Equity Incentive Plan Award Agreement to effect this grant. The Compensation
Committee of the United Therapeutics Board of Directors may, in its sole
discretion, award additional incentive stock option grants to Executive during
the term of this Agreement.

     6.     Expenses. The Executive shall be reimbursed by United Therapeutics
for reasonable travel and other expenses, as approved from time to time by the
Board of Directors, which are incurred and accounted for in accordance with
United Therapeutics’ normal practices.

     7.     Vacation. The Executive shall be entitled during the term of
employment hereunder to three calendar weeks of vacation annually, which
vacation shall be at such time or times and for such period or periods as shall
be mutually agreed upon by the Executive and United Therapeutics’ CEO. The
Executive shall also be entitled to all public holidays observed by United
Therapeutics.

3



--------------------------------------------------------------------------------



 



     8.     Termination of Employment.

             (a)     The Executive’s employment hereunder shall terminate upon
the Executive’s death.

             (b)     United Therapeutics may terminate the Executive’s
employment hereunder under the following circumstances:

                       (i)     If, as a result of the Executive’s incapacity due
or other disability owing to physical or mental illness, the Executive shall
have been unable to perform all of the Executive’s material duties hereunder by
reason of illness, or physical or mental disability or other similar capacity,
which inability shall continue for more than four (4) consecutive months, United
Therapeutics may terminate the Executive’s employment hereunder.

                       (ii)     United Therapeutics may terminate the
Executive’s employment hereunder for “Cause.” For purposes of this Agreement,
United Therapeutics shall have “Cause” to terminate the Executive’s employment
hereunder upon the (A) failure of the Executive (other than for reasons
described in Sections 8(a) and 8(b)(i) hereof) to perform or observe any of the
material terms or provisions of this Agreement; (B) negligent or unsatisfactory
performance of the Executive’s duties under this Agreement and the failure of
the Executive, within 30 days after receipt of notice from United Therapeutics
setting forth in reasonable detail the nature of the Executive’s negligent or
unsatisfactory performance, (i) to provide United Therapeutics with a reasonably
satisfactory explanation of the Executive’s actions (or inaction) and (ii) to
correct to the satisfaction of United Therapeutics any reasonably identified
deficiencies; (C) employment- or profession-related misconduct or other
employment- or profession-related similar action on the part of the Executive;
(D) conviction of the Executive of a crime involving a felony, fraud,
embezzlement or the like; or (E) misappropriation of United Therapeutics funds
or misuse of United Therapeutics’ assets by Executive.

             (c)     Any termination of the Executive’s employment by United
Therapeutics or by the Executive (other than pursuant to Section 8(a) hereof)
shall be communicated by written “Notice of Termination” to the other party
hereto in accordance with Section 19(f) hereof, which shall indicate the
specific termination provision in this Agreement relied upon, if any, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

             (d)     For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 8(b)(i) hereof, thirty (30) days after the Notice
of Termination; provided, that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis

4



--------------------------------------------------------------------------------



 



during such thirty (30) day period; (iii) if the Executive’s employment is
terminated pursuant to Section 8(b)(ii) hereof, the date specified in the Notice
of Termination (which date, in the case of termination of Executive’s employment
solely pursuant to clause (B) of Section 8(b)(ii) by reason of inadequate
performance, shall not be sooner than nine months from the date of the Notice of
Termination); and (iv) if the Executive’s employment is terminated for any other
reason, the date on which the Notice of Termination is given.

     9.     Compensation Upon Termination.

             (a)     If the Executive’s employment is terminated by the
Executive’s death, United Therapeutics shall pay to the Executive’s estate or as
may be directed by the legal representatives of such estate, the Executive’s
full Base Salary through the Date of Termination at the rate in effect at the
time of the Executive’s death and all other unpaid amounts, if any, to which the
Executive is entitled as of such date in connection with any fringe benefits or
under any incentive compensation plan or program of United Therapeutics pursuant
to Section 5(c) or 5(d) hereof, at the time such payments are due.

             (b)     During any period that the Executive fails to perform the
Executive’s duties hereunder solely as a result of incapacity due to physical or
mental illness (“disability period”), the Executive shall continue to receive
the Executive’s full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of United Therapeutics pursuant to Section 5(c) or
5(d) hereof, at the time such payments are due; provided that payments so made
to the Executive during the disability period shall be reduced by the sum of the
amounts, if any, payable to the Executive at or prior to the time of any such
payment under disability benefit plans of United Therapeutics and which amounts
were not previously applied to reduce any such payment.

             (c)     If the Executive shall terminate the Executive’s employment
or United Therapeutics terminates the Executive’s employment for Cause as
provided in Section 8(b)(ii) hereof, United Therapeutics shall pay the Executive
the Executive’s full Base Salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given, and United Therapeutics
shall have no further obligations to the to the Executive under this Agreement.

             (d)     In the event that Executive’s employment with United
Therapeutics is terminated for any reason within twelve months of its
commencement, then, (i) Executive agrees to reimburse United Therapeutics for
the amount of any signing bonus which Executive received and relocation expense
reimbursement as provided herein paid to Executive or on Executive’s behalf, and
(ii) Executive acknowledges that any stock options granted to Executive, whether
vested or unvested, shall immediately terminate upon the termination of
Executive’s employment.

5



--------------------------------------------------------------------------------



 



     10.   Confidentiality and Nondisclosure.

             (a)     As a material inducement to United Therapeutics to engage
Executive’s services and to pay to Executive compensation for such services to
be rendered to United Therapeutics by Executive (it being understood and agreed
by Executive that such compensation shall also be paid and received in
consideration hereof), Executive covenants and agrees that during the term of
this Agreement, and for a period as long as the Confidential Information shall
be maintained in confidence by United Therapeutics, Executive shall maintain all
Confidential Information in strictest secrecy and guard against unauthorized
disclosure, and Executive shall not directly or indirectly use, sell, transfer,
convey, disseminate, disclose, divulge, publish, copy, duplicate or communicate
any Confidential Information for any purpose other than the purposes of United
Therapeutics, except as generally allowed in the conduct of United Therapeutics’
business or with the prior written consent of United Therapeutics.

             (b)     Executive shall obtain the written permission of United
Therapeutics prior to disclosure of any Confidential Information to any person
who previously has not been expressly authorized by United Therapeutics to
receive such Confidential Information. Executive’s duty to obtain United
Therapeutics’ consent prior to disclosure shall survive the term of this
Agreement and shall continue until such time as United Therapeutics notifies
Executive that United Therapeutics no longer considers specific information to
be confidential.

             (c)     Executive agrees that Executive will not take with
Executive any Confidential Information that is in written, machine readable,
model or other form, including sound or video recordings, computer disks, or any
other medium capable of physical delivery, upon or after the termination of
Executive’s employment with United Therapeutics, for any reason whatsoever,
without the prior written consent of United Therapeutics. Executive also agrees,
upon termination of his employment with United Therapeutics to promptly deliver
all such materials in Executive’s possession or under Executive’s control to
United Therapeutics. Executive further agrees that, upon termination of
Executive’s employment with United Therapeutics, Executive will return to United
Therapeutics any property of United Therapeutics within Executive’s possession
or control, including all work created by Executive or others. The nature of
Executive’s work is such that Executive will be undertaking time-sensitive
projects for United Therapeutics. Such projects cannot easily be re-created by
others. A delay or inability to complete such projects could jeopardize United
Therapeutics’ client relations and goodwill. If Executive’s association with
United Therapeutics terminates for any reason, Executive agrees that even if
there is any subsequent dispute between United Therapeutics and Executive,
Executive shall, pendente lite, deliver to United Therapeutics all copies of any
Confidential Information, documents, computer disks, computer files, or other
such material in Executive’s possession to which United Therapeutics claims
title. United Therapeutics also shall be entitled to other preliminary mandatory
relief, including a writ of replevin or injunction to recover possession of its
property, on such terms as a court deems equitable under the circumstances.

6



--------------------------------------------------------------------------------



 



             (d)     Executive agrees to report in writing to United
Therapeutics, promptly and in reasonable detail, any notice or claim received by
Executive with respect to any information or Confidential Information disclosed,
delivered or produced under this Agreement.

     11.   Intellectual Property Rights. Because of the highly specialized and
technical nature of the business of United Therapeutics and the nature and scope
of Executive’s employment, Executive agrees that any and all rights, title, and
interest in United Therapeutics’ Intellectual Property shall be the sole and
exclusive property of United Therapeutics, and its respective successors,
licensees, and assigns. In full consideration of the compensation provided to
Executive by United Therapeutics, Executive agrees to each and all of the
following:

             (a)     Work Made for Hire. Executive acknowledges and agrees that
all work performed by Executive as an employee of United Therapeutics is a
commissioned “work for hire” within the meaning of United States copyright law
which will be owned solely and exclusively by United Therapeutics. If the work
is determined not to be a “work for hire” or such doctrine is not effective,
Executive hereby irrevocably assigns, conveys and otherwise transfers to United
Therapeutics, and its respective successors, licensees, and assigns, all right,
title and interest worldwide in and to the work and all proprietary rights
therein, including, without limitation, all copyrights, trademarks, design
patents, trade secret rights, moral rights, and all contract and licensing
rights, and all claims and causes of action with respect to any of the
foregoing, whether now known or hereafter to become known. In the event that
Executive has any right in the work which cannot be assigned, Executive agrees
to waive enforcement worldwide of such right against United Therapeutics, its
distributors and licensees or, if necessary, to license such right exclusively,
worldwide to United Therapeutics with the right to sublicense. These rights are
assignable by United Therapeutics.

             (b)     Original Work. Executive agrees that Executive will not
include any copyrighted or patented material owned by a third party in any
written, copyrightable or patentable material furnished or delivered by
Executive under this Agreement without the unconditional written consent of the
copyright or patent owner unless specific written approval of United
Therapeutics for inclusions of such copyrighted or patented material is secured
in advance. Executive also agrees that all work (or tangible expression of an
idea) that Executive creates or contributes to United Therapeutics in the course
of Executive’s employment hereunder will be created solely by Executive, will be
original to Executive, and will be free of any third party claims or interests.

             (c)     Applications for Patent, Copyrights and Trademarks.
Executive shall, if United Therapeutics so decides at its sole discretion and
expense, apply for United States and foreign letters patent, copyrights, and/or
trademarks, either in Executive’s name or as United Therapeutics in its sole
discretion may direct. Executive hereby grants United Therapeutics the exclusive
right, and appoints United Therapeutics as Executive’s attorney-in-fact, to
execute and prosecute an application for domestic and/or foreign patent or other
statutory protection, and Executive shall execute and deliver to United
Therapeutics, without

7



--------------------------------------------------------------------------------



 



charge to United Therapeutics but at United Therapeutics’ expense, such other
documents of registration and recordation, and do such other acts, such as give
testimony in support of Executive’s inventorship, as may be necessary in the
opinion of United Therapeutics to vest in United Therapeutics or any other party
nominated by United Therapeutics, or otherwise to protect, the exclusive rights
conveyed and/or granted to United Therapeutics pursuant to this Agreement.
Executive’s duty to support United Therapeutics’ claim of rights in patents,
copyrights, or trademarks claimed by United Therapeutics, and resulting from
Executive’s service to United Therapeutics as its employee, shall continue for
the life of any such patent, copyright or trademark.

             (d)     Assignment Executive agrees to assign to United
Therapeutics and its respective successors, licensees, and assigns, all of
Executive’s rights, title and interests in and to the Intellectual Property
governed by this Agreement, and all rights, title, and interests in and to
United States and foreign letters patent, copyrights, and trademarks resulting
therefrom. Executive acknowledges this provision and understands fully its
implications and meaning.

             (e)     Use. United Therapeutics and its respective successors,
licensees, and assigns, shall have the sole and exclusive right to practice, or
to make, use or sell products, processes or services derived from any
discoveries or creations within the scope of this Agreement, whether or not
patentable or copyrightable under the laws of any jurisdiction, or protected by
the trade secret laws of any jurisdiction.

             (f)     Trade Secret Protection. In the event that United
Therapeutics decides not to pursue patent, copyright or trademark protection for
any discovery or creation made by Executive, and instead decides to protect the
discovery or creation pursuant to the trade secret laws of any jurisdiction,
such decision shall not be construed as a waiver of United Therapeutics’ rights
pursuant to this Agreement. At United Therapeutics’ expense, Executive shall
also take whatever steps are necessary to sustain United Therapeutics’ claim to
such trade secrets, including but not limited to: (i) maintaining the
confidential nature of any such discoveries or creations; and (ii) testifying
and providing other support and substantiation for United Therapeutics’ claims
with regard to the discovery or creation.

             (g)     Reports. With respect to discoveries made by Executive,
Executive shall maintain notebooks and other records adequate to describe such
discovery to others conversant in the subject of the technology and to establish
the date and circumstances of Executive’s discovery. Executive shall notify
United Therapeutics’ CEO of any such discoveries and shall make copies of all
documents or reports relating to such discoveries available to United
Therapeutics. Any discovery shall be reported to United Therapeutics’ CEO
regardless of whether, in Executive’s opinion, a given discovery is of value to
United Therapeutics, or is protectable under patent, copyright or the laws of
any jurisdiction.

             (h)     Infringement Actions. In the event that United Therapeutics
shall bring an infringement suit against any third parties or shall be sued by
any third parties as a result of Executive’s authorship or creation, including
any addition and/or modification of the aforementioned items of Confidential
Information, Executive agrees to cooperate

8



--------------------------------------------------------------------------------



 



reasonably without charge to United Therapeutics, but at its request and
expense, in defending against or prosecuting any such suit. This right shall be
cumulative to any other rights of United Therapeutics hereunder.

     12.   Covenant of Further Assurances. Upon the request of United
Therapeutics, Executive shall execute and deliver such documents and take such
actions as may be reasonably requested in order to carry out the intent and
purposes of this Agreement, including but not limited to executing all documents
necessary or desirable to protect United Therapeutics’ rights in and title to
any work (or tangible expression of an idea) that Executive creates or
contributes to United Therapeutics in the course of Executive’s employment
hereunder.

     13.   Restrictive Covenants. As a material inducement to United
Therapeutics to employ Executive and to disclose United Therapeutics’
Confidential Information to Executive, Executive agrees as follows:

             (a)     While employed by United Therapeutics and for a period of
one (1) year following the termination of Executive’s employment with United
Therapeutics by either party, with or without cause, Executive will not accept
employment from, nor render services for, in any capacity whatsoever within the
United States, any Competing Organization, or otherwise engage in any business
activity in which it would be useful or helpful to Executive or others with whom
he is associated, for Executive to use or disclose any Confidential Information
of United Therapeutics, except that Executive may accept employment with a large
Competing Organization whose business is diversified and which has separate and
distinct operating divisions, and which as to part of its business is not a
Competing Organization, provided that, prior to Executive’s acceptance of such
employment, United Therapeutics shall receive separate written assurances
satisfactory, in its sole discretion, to United Therapeutics from such Competing
Organization and from Executive, that Executive will not be employed by such
Competing Organization in a division which, in any aspect of its operation,
develops, produces, markets or sells a Competing Product and that Executive will
not have any responsibilities with respect to which it would be useful or
helpful to Executive or others within said Competing Organization for Executive
to use or disclose any Confidential Information of United Therapeutics.

             (b)     While employed by United Therapeutics and for a period of
one (1) year following the termination of Executive’s employment with United
Therapeutics by either party, with or without cause, Executive will not accept
employment from, or render services to, any Competing Organization in connection
with the development, manufacture, marketing, sale, merchandising, leasing,
licensing, servicing or promotion of any Competing Product to any customer or
potential customer of United Therapeutics with which Executive dealt personally
or with respect to which Executive rendered services during his or her
employment with United Therapeutics.

             (c)     While employed by United Therapeutics and for a period of
one (1) year following the termination of Executive’s employment with United
Therapeutics by either party, with or without cause, Executive will not hire,
attempt to hire, assist in hiring, or

9



--------------------------------------------------------------------------------



 



cause to be hired by another person or organization, any person who was an
employee of United Therapeutics at any time after Executive first had contact
with another person or organization, whether such contact was initiated by
Executive or such other person or organization, concerning the possible
employment of Executive or others employed by United Therapeutics at that time
by any person or organization other than United Therapeutics. In addition, for
the same period, Executive shall not identify, or furnish any information about,
any other employee of United Therapeutics to any other person or organization
for the purpose of assisting or facilitating the hiring efforts of such other
person or organization.

     14.     Notification of Agreement. Executive agrees that, in the event he
seeks or is offered employment with any other person or organization which, as
to all or any part of its business, is a Competing Organization, prior to the
expiration of the one (1) year period following the termination of Executive’s
employment with United Therapeutics, Executive shall advise such person or
organization of the existence of this Agreement and shall immediately provide
such other person or organization with a complete and accurate copy of this
Agreement. Executive further agrees that United Therapeutics may, in its sole
discretion, notify any such other person or organization of United Therapeutics’
understanding of the requirements of this Agreement and of such steps, if any,
as United Therapeutics may take to ensure compliance with or enforcement of this
Agreement.

     15.     Assignment. Neither this Agreement nor any of the rights and
obligations of the parties under this Agreement may be assigned, transferred or
otherwise disposed of by Executive without United Therapeutics’ prior written
consent.

     16.     Absence of Conflict. Executive represents that Executive’s
performance of all the terms of this Agreement as an employee of United
Therapeutics does not and will not breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence prior to Executive’s
employment by United Therapeutics.

               Executive has not entered into, and Executive agrees that
Executive will not enter into, any agreement either oral or written in actual or
potential conflict with any provision of this Agreement. Executive will promptly
report any actual or potential conflict to United Therapeutics’ CEO.

     17.     Injunctive Relief. Executive acknowledges that United Therapeutics
will be irreparably harmed if Executive’s obligations under this Agreement are
not specifically enforced, including but not limited to a breach of the
covenants in Sections 10 or 13 above, and that United Therapeutics would not
have an adequate remedy at law in the event of an actual or threatened violation
by Executive of Executive’s obligations. Therefore, Executive agrees that United
Therapeutics shall be entitled to an injunction or any appropriate decree of
specific performance for any actual or threatened violations or breaches by
Executive without the necessity of United Therapeutics showing actual damages or
that monetary damages would not afford an adequate remedy. Notwithstanding the
foregoing, a court shall have the proper power to modify any of the restrictive
covenants in Section 13 above if it is deemed necessary to achieve an equitable
result.

10



--------------------------------------------------------------------------------



 



     18.   Indemnification. Executive agrees to indemnify and hold United
Therapeutics and its officers, directors, licensees and distributors harmless
from and against any and all claims, losses, liabilities, damages, expenses and
costs (including United Therapeutics’ reasonable attorney’s fees and costs) that
result from Executive’s breach of this Agreement.

     19.   Miscellaneous.

             (a)     This agreement constitutes the entire agreement and
understanding between United Therapeutics and Executive concerning the subject
matter hereof. No modification, amendment, termination or waiver of this
Agreement shall be binding unless in writing and signed by a duly authorized
officer of United Therapeutics. Failure of United Therapeutics to insist upon
strict compliance with any of the terms, covenants or conditions hereof shall
not be deemed a waiver of such terms, covenants and conditions.

             (b)     This Agreement shall be binding upon Executive irrespective
of the duration of Executive’s employment with United Therapeutics or the amount
of Executive’s salary or wages.

             (c)     Executive understands, acknowledges and agrees that any
violation by Executive of any of the terms of this Agreement may result in
Executive’s immediate termination.

             (d)     This Agreement shall be construed, interpreted, and applied
in accordance with the laws of the State of Maryland, applying to contracts
fully executed and performed in the State of Maryland. Any action or proceeding
brought to enforce or construe this Agreement or in any way arising out of or
relating to its performance shall be brought in the State of Maryland. Each
party consents to personal jurisdiction and venue in the State of Maryland and
waives any objection thereto. In the event of any such action or proceeding
between the parties, the prevailing party shall be entitled to recover, in
addition to any other relief awarded or granted, its costs and expenses
(including reasonable attorney’s fees) incurred in any such proceeding.

             (e)     Should a court deem any term or provision of this Agreement
too broad, such term or provision will nevertheless be valid and enforceable to
the extent deemed reasonable under the circumstances and the court is empowered
to modify such provision to the extent necessary to accomplish that objective.
The validity or unenforceability of any term or provision of this Agreement will
in no way affect the validity or enforceability of any other term or provision.

             (f)     Notices. All notices, demands, requests or other
communications which may be, or are required to be given, served or sent by any
party to any party pursuant to this Agreement shall be in writing and shall be
mailed by first class, registered or certified mail, return receipt requested,
postage prepaid, or transmitted by hand delivery, telegram or telex and
addressed as follows:

11



--------------------------------------------------------------------------------



 



      If to the Executive:   Fred Hadeed, CPA
6253 Lakeview Drive
Falls Church, Virginia 22041



If to the Company:   United Therapeutics Corporation
1110 Spring Street
Silver Spring, Maryland 20910
Attn: CEO



With a copy to:   Paul A. Mahon, Esq.
United Therapeutics Corporation
1110 Spring Street
Silver Spring, Maryland 20910

     20.     Executive hereby acknowledges receipt of a duplicate copy of this
Agreement.

     IN WITNESS WHEREOF the parties have executed this Agreement the date first
above written.

     EXECUTIVE ACKNOWLEDGES THAT BEFORE SIGNING EXECUTIVE HAS HAD AN ADEQUATE
OPPORTUNITY TO READ THIS AGREEMENT AND THAT EXECUTIVE HAS DONE SO AND UNDERSTAND
ITS TERMS AND CONDITIONS. EXECUTIVE ENTERS INTO THIS AGREEMENT WITH THE INTENT
TO BE BOUND BY IT.



  FRED HADEED, CPA

 



/s/ Fred Hadeed

--------------------------------------------------------------------------------

 



UNITED THERAPEUTICS CORPORATION

 



/s/ Martine Rothblatt

--------------------------------------------------------------------------------

Martine Rothblatt, CEO

12